Title: From Thomas Jefferson to Copland Parker, 3 November 1806
From: Jefferson, Thomas
To: Parker, Copland


                        
                            Sir
                     
                            Washington Novr. 3. 06.
                        
                        Your favor of Oct. 10. was recieved on the 24th. & I have to thank you for your attention to the box
                            therein mentioned, which came safely to hand.
                        The assurances which you are pleased to give me of your dispositions towards me are recieved thankfully. no
                            information to the contrary had ever come to me from any quarter. I have never had a wish to controul the right of private
                            opinion or of suffrage in the officers of the government. I have only believed it wrong, where they disapproved those
                            principles of administration which the will of the nation has sanctioned, that they should employ the influence of their
                            office in aid of an active opposition to them. no person, not doing this has ever been disturbed in the right of his
                            personal suffrage. Accept my salutations & respects
                        
                            Th: Jefferson
                     
                        
                    